Citation Nr: 1029058	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-30 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for a lung disability, claimed 
as asbestosis as a residual of asbestos exposure during service.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The Veteran had active duty service from March 1951 to February 
1953 and from April 1953 to March 1959.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which, in part, denied entitlement to service 
connection for asbestosis.  

In July 2009 the Board rendered a decision on the veteran's 
claim.  Pursuant to a Joint Motion for Remand, the United States 
Court of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") vacated the Board's decision with respect to the 
issue of service connection for asbestosis and remanded the case 
in March 2010.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims entitlement to service connection for a lung 
disability, which he claims was caused by his exposure to 
asbestos during active service. He claims that he has been 
diagnosed with asbestosis.  

Review of the record reveals different assertions with respect to 
the Veteran's claims of asbestos exposure.  In his VA claim for 
service-connected benefits he asserts that he has a current lung 
disability which is caused by asbestos exposure during active 
service.  His separation papers, DD 214s, reveal that he served 
in the Army in engineer units; he claims that this service 
resulted in asbestos exposure.  However, a volume of private 
medical evidence dated from 1990 to 1992 has been obtained.  This 
evidence shows that the Veteran was being evaluated for 
respiratory disabilities in relation to a law suit, or other 
disability claim, related to post-service asbestos exposure.  
These records are very specific; they indicate only a history of 
post-service exposure to asbestos while employed in the 
"shipyards in Seattle."  There is no mention of any asbestos 
exposure during active military service.  Moreover, the medical 
evidence resulting from these evaluations did not establish a 
diagnosis of an asbestos related lung disability.  Subsequent VA 
treatment records also establish a diagnosis of chronic 
obstructive pulmonary disease (COPD), an obstructive lung 
disability related to smoking and not asbestos exposure.  

Nevertheless, the March 2010 Court remand requires additional 
development related to the Veteran's assertions of asbestos 
exposure during service.  Since no VA Compensation and Pension 
examination was conducted, it would also be prudent to have the 
Veteran examined.  

When the medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is required.)

1.  Obtain complete copies of the Veteran's 
service personnel records for both periods of 
active service.  

2.  Have the Veteran provide a complete 
employment history for his civilian 
employment for the period of time from his 
separation from active duty in March 1959 
until the present.  

3.  Have the Veteran provide complete copies 
of all records related to his private legal 
action related to post-service asbestos 
exposure while employed in the shipyard 
industry in Seattle, Washington.    

4.  Contact the service department, or other 
appropriate authority.  Provide them with 
copies of all of the Veterans service 
personnel records and request that they 
verify whether the Veteran's duties during 
service would have exposed him to asbestos.  

5.  Obtain complete copies of all of the 
Veteran's VA medical treatment records for 
the period of time from January 2008 to the 
present.  

6.  Schedule the Veteran for the appropriate 
VA examination for respiratory system 
disorders to include obstructive, 
restrictive, and interstitial disorders.  The 
report of examination should include a 
detailed account of all manifestations of 
lung disorders found to be present.  Ensure 
that the examiner is informed of the 
Veteran's correct military history including 
the dates of active service, branch, and any 
asbestos exposure as determined by the above 
development.  All necessary tests should be 
conducted and the examiner should review the 
results of any testing prior to completion of 
the report.  Specifically the following tests 
should be conducted:

*	PFTs to include values for FEV-1; 
FEV-1/FVC; and DLCO (SB).  The 
examiner should also indicate a 
narrative interpretation of the test 
results to indicate the type of 
ventilatory defect, if any, they 
represent, and the diagnoses that 
would be supported.

*	High Contrast Chest CT.  The examiner 
should also provide a narrative 
interpretation of the results to 
indicate the diagnosis of type of 
respiratory disorder supported by CT 
evidence.

The examiner is to review the evidence of 
record and the test results and indicate the 
diagnoses of any current respiratory 
disorders present and express an opinion as 
to the etiology of any disorders diagnosed.  

		      If asbestosis, or other asbestos related    
                     disease, is diagnosed, the 
examiner should indicate the 
                     exposure upon which the diagnosis 
is based.  

The report of examination must include a 
complete rationale for all opinions expressed 
and must specifically discuss any evidence of 
record inconsistent with the conclusions 
reached.  The entire claims folder and a copy 
of this remand must be made available to and 
reviewed by the examiner in conjunction with 
the examination.

7.  Then, review the claims folder and 
ensure that all of the foregoing 
development has been completed in full.  If 
any development is incomplete, appropriate 
corrective action is to be implemented.  If 
the medical examination reports do not 
include adequate responses to the opinions 
requested, they must be returned for 
corrective action.  38 C.F.R. § 4.2; 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

8.  Following the above, readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the Veteran and his representative 
should be afforded an opportunity to 
respond.  Then, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_____________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

